DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s Response After Final Action filed 5/31/22.  Claims 1, 6, and 8-9 were amended; claim 7 was cancelled.  Claims 1-6 and 8-9 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 4 of Remarks, filed 5/31/22, with respect to the rejections of claims 1-6 and 8 under 35 U.S.C. 103 as being unpatentable over US Pat. 3,209,560 to Shelton in view of US Pat. 3,490,254 to Mason have been fully considered and are persuasive.  The rejections of claims 1-6 and 8 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
4.	Claims 1-6 and 8-9 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-6 and 8,
	As noted by applicant in page 4 of Remarks, filed 5/31/22, independent claim 1 has been amended to incorporate the previously indicated allowable subject matter from (now canceled) claim 7.  In particular, neither Shelton (US Pat. 3,209,560) nor Mason (US Pat. 3,490,254) disclose that, when the auxiliary washing unit is seated on the top cover, the auxiliary washing unit overlaps with the auxiliary washing part of the top cover.  As seen in Figure 1 of Shelton, the auxiliary washing unit (32) has a flange (35) that rests on the top cover (7) [col. 3, lines 53-56], however the auxiliary washing unit does not overlap with the auxiliary washing part when the auxiliary washing unit is seated on the top cover.  Upon a comprehensive search no available prior art is able to teach or fairly suggest, singly or in combination, all features of newly amended independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 2-6, 8) are in condition for allowance.
Regarding claim 9,
The closest prior art, Shelton (US Pat. 3,209,560), discloses washing machine (1) comprising: 
	a main body (5) having an opening (8) through which to receive laundry into a main washing space to be machine washed by the washing machine; 
a top cover (7) disposed at an upper part of the main body over the opening; 
a door (6) mounted on the top cover and configured to open and close the opening [Fig. 1; col. 2, lines 31-44]; and 
an auxiliary washing unit (32), seatable on the top cover, to hold laundry to be hand washed and configured to be positionable between the door and the top cover [Fig. 1-2; col. 3, lines 47-68].
Shelton does not teach that the top cover includes an auxiliary washing part having frictional protrusions to increase frictional force with laundry that is hand rubbed with the frictional protrusions, however said feature is made obvious by Mason (US Pat. 3,490,254) on the basis explained in the previous grounds of rejection of claim 1 under 35 U.S.C. 103.  However, Shelton in view of Mason does not teach or suggest that, when the auxiliary washing unit is seated on the top cover, the auxiliary washing part of the top cover overlaps with the auxiliary washing unit.  As seen in Figure 1 of Shelton, the auxiliary washing unit (32) has a flange (35) that rests on the top cover (7) [col. 3, lines 53-56], however the auxiliary washing unit does not overlap with the auxiliary washing part when the auxiliary washing unit is seated on the top cover.  Upon a comprehensive search no available prior art is able to teach or fairly suggest, singly or in combination, all features of claim 9.  For at least the above reasons, claim 9 is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711